[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties have agreed to a recovery in the amount of $32,000 for the fire loss under the policy on the premises. They have disagreed, however, as to whether interest should be paid on the loss, and if so from what date.
The court, having heard the parties, is of the opinion that the insurance company is liable to the owners for interest at the rate of 10% per annum from the date of loss to the date of payment.
So ordered.
Robert J. Hale State Judge Referee